Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-16 are pending per preliminary amendment.

Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1 limitation “a metadata processing cluster” is not punctuated by a comma or semicolon.
Claim 1 limitation “a local content store…” is not punctuated by a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited elements (e.g., “metadata processing cluster” and “central processing cloud” are software per se. Under a broadest reasonable interpretation of the claims in light of the specification, the ordinary meaning of these terms may be construed as either hardware or software. With there being nothing in the specification to contradict this view, the claims are software per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "extremely fast data rates", “conventional internet downloads”, “at a network location sufficiently remote”, “significant latency”, “substantially locally thereto”, “latency typical of conventional internet downloads” in claim 1 are relative terms which render the claim indefinite.  The terms "extremely fast data rates", “conventional internet downloads”, “at a network location sufficiently remote”, “significant latency”, “substantially locally thereto”, “latency typical of conventional internet downloads” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms "extremely fast data rates”, “conventional internet downloads”, “network location sufficiently remote…”, “significant latency in delivery that content…” in claim 10 are relative terms which render the claim indefinite.  The terms "extremely fast data rates”, “conventional internet downloads”, “network location sufficiently remote…”, “significant latency in delivery that content…” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO et al. (20110264649 hereinafter as HSIAO) in view of RAMER et al. (20110258049, hereinafter as RAMER) and further in view of BAKHASH et al. (20070070066, hereinafter as BAKHASH) and further in view of NICKOLOV et al. (20090276771, hereinafter as NOCKOLOV).
For Claim 2, HSIAO discloses:
A system for deriving ontological relevancies of digital content to provide the content to a client device connected to a local network at extremely fast data rates without at least some of the delays and latency associated with conventional internet downloads (HISIAO’s fig.2, [0042]-[0043], [0159];   [0015], a system can also monitor file changes in specified file directories. After retrieving the data, the classification subsystem can perform a series of processing operations for the data. First, it can determine if a particular retrieved data is relevant or irrelevant to the user needs. The system can match the retrieved data to content in the repository to calculate a similarity measure by TFxIDF (or possibly use mutual information) and discard those data with similarity values less than a pre-defined threshold. Then, the remaining data can be annotated with proper meta-data (such as data sources, date, content type, etc.) and annotated with topics and ontologies. The classification subsystem can use the initial expert-compiled data as training data, then predict the topic and ontology concepts of the retrieved data; [0080] and [0154]: In addition, relevant information can be clustered together with the distance between nodes reflective of content relevancy, which provides semantic context and relatedness to enhance understanding)  and (BAKASH’s the 3D GUI can run as an Active X control within a browser window on the desktop of a computer (in conjunction with a web-browser program, such as Internet Explorer). In addition, the present invention can run as a stand-alone application or embedded within an HTML page and As one of the more popular functions of the Internet is to download and transfer files from one computer to another, the notion of utilizing a virtual space to output and add files, content, and information into as a medium to e-mail or transfer these files is novel and useful: [0028]-[0030], [0089]-[0093]) comprising: 
a metadata processing cluster in a central processing cloud for evaluating metadata associated with at least some content available across a network from an original content server, at least in part using predictive algorithms on the result of past usage characteristics of at least some users associated with the central processing cloud ([0050]-[0051] and [0153]; [0064], [0066]: the evaluation subsystem can assess the performance of both the users (e.g., learners, instructors, managers, etc.) and the system itself to determine effectiveness; [0013], [0040]-[0041], [0044], [0047 and [0068]: Content delivery can be automatically custom-tailored to a range of user needs. Moreover, user response and effectiveness of the content on the user can be evaluated and user interaction data can be used in the following ways: (1) to improve the evaluation engine's performance, allowing the evaluation engine to provide data which allows the other systems to adapt automatically; (2) to detect user profiles and adapt in personalized ways; and (3) with the user interaction data in aggregate, to provide critical data that can be helpful in policy making, hypothesis testing, strategy construction, and methodology analysis),  
HSIAO does not explicitly teach:
“in response to the evaluating step, content that is likely to be desired for download at a network location sufficiently remote from the original content server that a request to the original content server will result in significant latency in delivering that content to a user,”.
However, RAMER teaches:
“in response to the evaluating step, content that is likely to be desired for download at a network location sufficiently remote from the original content server that a request to the original content server will result in significant latency in delivering that content to a user” (providing for the display of relevant content to users based on user activities other than explicit search queries and using a predictive algorithm that could merge this information and make the implicit query that the user is interested in restaurants in his immediate vicinity at which he could purchase dinner, and then push content (ads, phone numbers, menus, reviews) to his mobile communication facility 102 for immediate display and the content is downloaded by user or client: ([0119], [0202] and [0178] and [0162]), evaluating the new requests: the content is analyzed: [0451], [0462], [401], [0303]. [0462] and [0914], and grouping other requested content into one or more channels ([0383], [0839], [0972], [1149], [1384], [1509] and [1550]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine/modify the teachings of HSIAO with the teachings of RAMER.  One having ordinary skill in the art would have found it motivated to utilize of using requesting, grouping and evaluating as disclosed (RAMER’s [0119], [0839]), into the system of HSIAO for the purpose of adapting a sponsored content request that received from a publisher, to ensure retrieval of sponsored content by an ad exchange 5510 that is appropriate for delivery to the mobile communication facility 102 of the user 4124 whose behavior 4112 prompted the request (RAMER’s [0025]). 
HSIAO-RAMER does not explicitly teach:
“a local content store for storing content that is likely to be desired for download into one or more channels configured to be stored on a local content store located more proximate to a user device than the original content server and connected substantially locally thereto”.
However, BAKHASH teaches the 3D GUI can run as an Active X control within a browser window on the desktop of a computer (in conjunction with a web-browser program, such as Internet Explorer). In addition, the present invention can run as a stand-alone application or embedded within an HTML page ([0028]; allowing information to stream into the system's virtual spaces. As one of the more popular functions of the Internet is to download and transfer files from one computer to another, the notion of utilizing a virtual space to output and add files, content, and information into as a medium to e-mail or transfer these files is novel and useful and Once an e-mail message is received, to view an attachment, the recipient must (i) select the file, (ii) decode each file using their e-mail software, (iii) download it, and (iv) launch the file in its own new window using a separate program that created it or can view it.( [0089-[0093)]; and [0145]: the 3D GUI application runs in real time in which information is received and immediately responded to without any time delay among the virtual space and the 2D map or operating system API output. This synchronous communication is advantageous as too much delay would make the system lag.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine/modify the teachings of HSIAO in view of RAMER with the teachings of BAKHASH..  One having ordinary skill in the art would have found it motivated to utilize of using Internet, downloading and delays as disclosed (BAKHASH’s [0028]-[0030], [0089]-[0093] and [0145]), into the system of HSIAO for the purpose of having a transmission or data-processing mode in which the data is entered in an interactive session where an application can respond fast enough to affect later data input (BAKHASK’s [0059]).
HSIAO does not explicitly teach “the central processing cloud configured to process…”.
However, NICKOLOV teaches all or selected portions of the Cloudware network may be configured or designed to function as a globally distributed mainframe computing cloud, wherein the user or client computer systems may be operable as individual terminals for providing interfaces with the mainframe computing cloud ([0040]-[0041]; the pre-pay and bundle approaches may be combined to achieve predictable and competitive pricing for the service(s) offered ([0158]; and past usage: account Metering Summary of past and current usage data/graph Options Additional attributes describing the account  [0723] in the table number 00008]. .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the teachings of HSIAO in view of RAMER and BAKHASH with the teachings of NICKOLOV..  One having ordinary skill in the art would have found it motivated to utilize of using computing cloud environment; predictive approach to the attributes and past usage to the account as disclosed (NICKOLOV’s [0040]; [0158] and [0723] in the table 8), into the system of HSIAO for the purpose of having all or selected portions of the Cloudware network may be configured or designed to function as a globally distributed mainframe computing cloud, wherein the user or client computer systems may be operable as individual terminals for providing interfaces with the mainframe computing cloud (NICKOLOV’s [0041]).

For Claim 3, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 2 wherein the predictive algorithms develop ontological correlations among the content likely to be desired for download and the past usage characteristics (HISIAO’s fig.2, [0042]-[0043], [0159];   [0015], a system can also monitor file changes in specified file directories. After retrieving the data, the classification subsystem can perform a series of processing operations for the data. First, it can determine if a particular retrieved data is relevant or irrelevant to the user needs. The system can match the retrieved data to content in the repository to calculate a similarity measure by TFxIDF (or possibly use mutual information) and discard those data with similarity values less than a pre-defined threshold.). 

Claim 4, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 2 wherein all personal data associated with the requested content is anonymized (HISIAO, [0042]-[0043], [0159]). 

Claim 5, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 2 wherein the local content store comprises a network appliance (Hsiao, [0080] and [0154]). 

Claim 6, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 2 wherein the local content store comprises a plurality of network appliances Hsiao, [0080] and [0154]. 

Claim 7, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 6 wherein the local content store further comprises a regional appliance Hsiao, [0080] and [0154]. 

Claim 8, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 7 wherein the regional appliance and plurality of network appliances form a tiered network Hsiao, [0080] and [0154]. 

Claim 9, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The system of claim 2 wherein the local content store comprises a content node ([0050]-[0051] and [0153]). 

Claim 10, HSIAO
A method for providing content to a client device connected to a local network at extremely fast data rates without at least some of the delays and latency associated with conventional internet downloads  (HISIAO’s fig.2, [0042]-[0043], [0159];   [0015], a system can also monitor file changes in specified file directories. After retrieving the data, the classification subsystem can perform a series of processing operations for the data. First, it can determine if a particular retrieved data is relevant or irrelevant to the user needs. The system can match the retrieved data to content in the repository to calculate a similarity measure by TFxIDF (or possibly use mutual information) and discard those data with similarity values less than a pre-defined threshold. Then, the remaining data can be annotated with proper meta-data (such as data sources, date, content type, etc.) and annotated with topics and ontologies. The classification subsystem can use the initial expert-compiled data as training data, then predict the topic and ontology concepts of the retrieved data; [0080] and [0154]: In addition, relevant information can be clustered together with the distance between nodes reflective of content relevancy, which provides semantic context and relatedness to enhance understanding)  and (BAKASH’s the 3D GUI can run as an Active X control within a browser window on the desktop of a computer (in conjunction with a web-browser program, such as Internet Explorer). In addition, the present invention can run as a stand-alone application or embedded within an HTML page and As one of the more popular functions of the Internet is to download and transfer files from one computer to another, the notion of utilizing a virtual space to output and add files, content, and information into as a medium to e-mail or transfer these files is novel and useful: [0028]-[0030], [0089]-[0093]) comprising the steps of: 
evaluating in a computer metadata associated with at least some content available across a network from at least one original content server ([0050]-[0051] and [0153]; [0064], [0066]: the evaluation subsystem can assess the performance of both the users (e.g., learners, instructors, managers, etc.) and the system itself to determine effectiveness; [0013], [0040]-[0041], [0044], [0047 and [0068]: Content delivery can be automatically custom-tailored to a range of user needs. Moreover, user response and effectiveness of the content on the user can be evaluated and user interaction data can be used in the following ways: (1) to improve the evaluation engine's performance, allowing the evaluation engine to provide data which allows the other systems to adapt automatically; (2) to detect user profiles and adapt in personalized ways; and (3) with the user interaction data in aggregate, to provide critical data that can be helpful in policy making, hypothesis testing, strategy construction, and methodology analysis), 
assessing, in a computer, new requests for content available from the at least one original content server (Hsiao, [0040]-[0041], [0044], [0047 and [0068]). 

“at a remote server, and in response to the evaluating and assessing steps, applying to the new requests predictive algorithms based at least in part on the result of past usage characteristics of at least some users content that is likely to be desired for download at a network location sufficiently remote from the original content server that a request to the original content server will result in significant latency in delivering that content to a user, and”.
However, RAMER teaches:
“at a remote server, and in response to the evaluating and assessing steps, applying to the new requests predictive algorithms based at least in part on the result of past usage characteristics of at least some users content that is likely to be desired for download at a network location sufficiently remote from the original content server that a request to the original content server will result in significant latency in delivering that content to a user, and” (providing for the display of relevant content to users based on user activities other than explicit search queries and using a predictive algorithm that could merge this information and make the implicit query that the user is interested in restaurants in his immediate vicinity at which he could purchase dinner, and then push content (ads, phone numbers, menus, reviews) to his mobile communication facility 102 for immediate display and the content is downloaded by user or client: ([0119], [0202] and [0178] and [0162]), evaluating the new requests: the content is analyzed: [0451], [0462], [401], [0303]. [0462] and [0914], and grouping other requested content into one or more channels ([0383], [0839], [0972], [1149], [1384], [1509] and [1550]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine/modify the teachings of HSIAO with the teachings of RAMER.  One having ordinary skill in the art would have found it motivated to utilize of using requesting, grouping and evaluating as disclosed (RAMER’s [0119], [0839]), into the system of HSIAO for the purpose of adapting a sponsored content request that received from a publisher, to ensure retrieval of sponsored content by an ad exchange 5510 that is appropriate for delivery to the mobile communication facility 102 of the user 4124 whose behavior 4112 prompted the request (RAMER’s [0025]). 
HSIAO-RAMER does not explicitly teach:
“storing on a local content store, in response to the applying step, selected elements of requested content into one or more channels of aggregated content, where the local content store is located more proximate to a user device than the original content server and connected substantially locally thereto such that at least a portion of the requested content on the local content store is delivered to the user device without the delays and latency typical of conventional internet downloads”.
However, BAKHASH teaches the 3D GUI can run as an Active X control within a browser window on the desktop of a computer (in conjunction with a web-browser program, such as Internet Explorer). In addition, the present invention can run as a stand-alone application or embedded within an HTML page ([0028]; allowing information to stream into the system's virtual spaces. As one of the more popular functions of the Internet is to download and transfer files from one computer to another, the notion of utilizing a virtual space to output and add files, content, and information into as a medium to e-mail or transfer these files is novel and useful and Once an e-mail message is received, to view an attachment, the recipient must (i) select the file, (ii) decode each file using their e-mail software, (iii) download it, and (iv) launch the file in its own new window using a separate program that created it or can view it.( [0089-[0093)]; and [0145]: the 3D GUI application runs in real time in which information is received and immediately responded to without any time delay among the virtual space and the 2D map or operating system API output. This synchronous communication is advantageous as too much delay would make the system lag.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine/modify the teachings of HSIAO in view of RAMER with the teachings of BAKHASH..  One having ordinary skill in the art would have found it motivated to utilize of using Internet, downloading and delays as disclosed (BAKHASH’s [0028]-[0030], [0089]-[0093] and [0145]), into the system of HSIAO for the purpose of having a transmission or data-processing mode in which the data is entered in an interactive session where an application can respond fast enough to affect later data input (BAKHASK’s [0059]).
HSIAO does not explicitly teach “the central processing cloud configured to process…”.
However, NICKOLOV teaches all or selected portions of the Cloudware network may be configured or designed to function as a globally distributed mainframe computing cloud, wherein the user or client computer systems may be operable as individual terminals for providing interfaces with the mainframe computing cloud ([0040]-[0041]; the pre-pay and bundle approaches may be combined to achieve predictable and competitive pricing for the service(s) offered ([0158]; and past usage: account Metering Summary of past and current usage data/graph Options Additional attributes describing the account  [0723] in the table number 00008]. .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the teachings of HSIAO in view of RAMER and BAKHASH with the teachings of NICKOLOV..  One having ordinary skill in the art would have found it motivated to utilize of using computing cloud environment; predictive approach to the attributes and past usage to the account as disclosed (NICKOLOV’s [0040]; [0158] and [0723] in the table 8), into the system of HSIAO for the purpose of having all or selected portions of the Cloudware network may be configured or designed to function as a globally distributed mainframe computing cloud, wherein the user or client computer systems may be operable as individual terminals for providing interfaces with the mainframe computing cloud (NICKOLOV’s [0041]).
Claim 11, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The method of claim 10 further comprising the step of determining whether at least a portion of the requested content already is stored in at least one channel Hsiao, [0080] and [0154]. 

Claim 12, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The method of claim 10 further comprising the step of maintaining on the local content store some non-channel content Hsiao, [0080] and [0154]. 

Claim 13, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The method of claim 10 further comprising the step of determining whether the request for content originates from a blacklisted address Hsiao, [0080] and [0154]. 

Claim 14, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:


Claim 15, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The method of claim 14 wherein the blurring occurs at a local appliance rather than at the remote serve Hsiao, [0080] and [0154]r. 

Claim 16, HSIAO-RAMER-BAKHASH-NICKOLOV discloses:
The method of claim 10 wherein destination and host information associated with a request for content is identified from packet and protocol headers (Hsiao, ([0050]-[0051] and [0153]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457